Citation Nr: 1728511	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  11-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine, since September 3, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from February 1969 to February 1971 and in the U.S. Army from August 1971 to March 1978. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Detroit, Michigan, Regional Office (RO). In September 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In December 2014 and in June 2016, the Board remanded the issue on appeal to the RO for additional action.


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's cervical spine disorder was manifested by no more than DDD; degenerative arthritis; spondylosis; stenosis; pain; flare-ups; treatment with Vicodin and traction; left (minor) upper extremity numbness, tingling, weakness, muscle atrophy, and decreased reflexes; difficulty holding things and pain while working at a computer; sleep disturbances; difficulty performing activities of daily living; no incapacitating episodes requiring bedrest; no ankylosis; and forward flexion from 0 to 30 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, and lateral rotation from 0 to 40 degrees on both the left and right sides.

2.  The Veteran's service-connected disorders make him unable to secure or follow a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, since September 3, 2008, for cervical spine DDD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for a rating of 40 percent, since September 3, 2008, for left (minor) upper extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8510 (2016).

3.  The criteria for a total disability rating based on individual unemployability (TDIU), since September 3, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  


II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016). Diagnostic Code 5243 provides ratings for intervertebral disc syndrome. A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or for the combined range of motion of the cervical spine not greater than 170 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

There are also several relevant note provisions associated with Diagnostic Code 5243. Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).  

Spine DDD can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. The method that results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 is the method that should be utilized. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

Note (1) provides that for purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 
 
Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Diagnostic code 8510 provides ratings for paralysis of upper radicular group nerves. Mild incomplete paralysis of the major or minor extremity warrants a 20 percent rating. Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and 30 percent for the minor extremity. Severe incomplete paralysis warrants a 50 percent rating for the major extremity and 40 percent for the minor extremity. Complete paralysis warrants a 70 percent rating for the major extremity and 60 percent for the minor extremity. The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2016).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A November 2008 VA treatment record states that the Veteran had cervical spine degenerative changes. A January 2009 VA examination report states that the Veteran had cervical spine pain and numbness and tingling in both hands. The examiner stated that the Veteran had flexion from 0 to 30 degrees, extension from 0 to 20 degrees, lateral flexion from 0 to 30 degrees on both the left and right sides, and lateral rotation from 0 to 80 degrees on both the left and right sides. There was no pain on motion. He was diagnosed with cervical spine DDD. A January 2009 nerve conduction test resulted in a diagnosis of bilateral carpal tunnel syndrome.

In August 2009, the Veteran was afforded a VA spine examination. The Veteran reported pain of moderate severity in the cervical spine and top of the left shoulder brought on by working at the computer. The pain was daily and lasted for hours. He reported no incapacitating episodes and had no ankylosis. He had forward flexion from 0 to 35 degrees, extension from 0 to 25 degrees, left lateral flexion from 0 to 40 degrees, left lateral rotation from 0 to 50 degrees, right lateral flexion from 0 to 35 degrees, and right lateral rotation from 0 to 50 degrees. There was objective evidence of pain on active range of motion. Imaging study results indicated DDD and spondylosis. 

VA treatment records dated between May 2012 and June 2013 indicate that the Veteran had neck pain which radiated into his left arm and caused decreased left upper extremity strength; limited cervical range of motion; poor posture; and arm numbness, burning, tingling, and weakness. His symptoms impacted his ability to turn his head; caused sleep disturbances; impacted his ability to perform activities of daily living; made it difficult for him to lift a bag of trash or hold a coffee pot; and caused difficulty in performing leisure activities, such as hunting. In June 2013, the Veteran had flexion from chin to chest, extension to 40 degrees, right and left lateral rotation to 60 degrees each, right lateral flexion to 30 degrees, and left lateral flexion to 20 degrees. A September 2013 magnetic imaging resonance (MRI) study indicated that the Veteran had multilevel DDD with foraminal stenosis.

A February 2014 VA neurosurgery consult note states that the Veteran reported left arm weakness resulting in difficulty holding his rifle or a cup of coffee, and numbness and tingling over the left hand index and middle fingers. He was diagnosed with muscle atrophy and weakness of the left upper extremity resulting from his cervical spine disorder. A March 2014 VA treatment record noted neck pain with left upper extremity radicular symptoms and weakness. The Veteran had muscle atrophy and weakness. An April 2014 MRI indicated severe degenerative changes, spinal canal stenosis, and bilateral foraminal stenosis. At that time, he had range of flexion to 35 degrees, extension to 28 degrees, lateral rotation to 40 degrees on the left and right, right lateral flexion to 20 degrees, and left lateral flexion to 15 degrees. A May 2014 VA treatment record states range of forward flexion to 40 degrees, extension to 25 degrees, lateral rotation to 42 degrees on the left and 45 degrees on the right, and lateral flexion to 20 degrees on both the right and left. May and August 2014 VA neurosurgery treatment records indicate that the Veteran was counseled to undergo surgery for his left upper extremity weakness but the Veteran refused and, instead, was started on cervical traction. 

In March 2015, the Veteran was afforded a VA examination. The examiner stated diagnoses of cervical spine strain, degenerative arthritis, and left (minor) arm radiculopathy. The Veteran reported sharp pain 2 to 3 times per day, and sometimes for the entire day. He did home exercises, took Vicodin, and could not use a computer for an extended time. He reported flare-ups occurring 2 to 3 times per week, with a pain severity of 10 out of 10, and lasting 2 minutes each. On examination, he had forward flexion to 45 degrees, extension to 35 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, right lateral rotation to 45 degrees, and left lateral rotation to 45 degrees. He had pain on all motion, except for on forward flexion. There was pain on palpation; localized tenderness, guarding, or muscle spasm; decreased finger muscle strength; muscle atrophy; decreased deep tendon reflexes; and decreased sensation in the right and left hands. The examiner indicated that the examination supported the Veteran's statements of functional loss with repeated use and during flare-ups. The examiner indicated that the Veteran had moderate left upper extremity radiculopathy and no intervertebral disc syndrome. 

A June 2016 VA treatment record noted that the Veteran was still holding off on surgery. An August 2016 VA addendum medical opinion clarified that the Veteran did not have cervical spine ankylosis and did not have any incapacitating episodes in the prior 12 months which required bedrest.

During the period on appeal, the Veteran's cervical spine disorder was manifested by no more than DDD; degenerative arthritis; spondylosis; stenosis; pain; flare-ups; treatment with Vicodin and traction; left (minor) upper extremity numbness, tingling, weakness, muscle atrophy, and decreased reflexes; difficulty holding things and pain while working at a computer; sleep disturbances; difficulty performing activities of daily living; no incapacitating episodes requiring bedrest; no ankylosis; and forward flexion from 0 to 30 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, and lateral rotation from 0 to 40 degrees on both the left and right sides. Given these facts, the Board finds that a 20 percent rating most closely approximates the Veteran's cervical spine limitation of motion and functional impairment during the relevant period. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). The Board also finds that a 40 percent rating is warranted for severe left upper extremity radiculopathy, as the Veteran's VA neurosurgeons have repeatedly recommended surgery due to the severity of his symptoms. A higher rating is not warranted for the Veteran's cervical spine disorder because he does not have forward flexion limited to 15 degrees or less, does not have ankylosis, and did not have incapacitating episodes of a total duration of at least four weeks in the prior year. A 60 percent rating for left (minor) upper extremity radiculopathy is not warranted as the Veteran does not have complete paralysis.

The Board has also considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). The Veteran has been rated 50 percent for posttraumatic stress disorder (PTSD) since September 3, 2008. Including the increased ratings awarded above, he also has a 40 percent rating since that date for left (minor) upper extremity radiculopathy and a 20 percent rating for cervical spine DDD. He, therefore, meets the schedular criteria for a TDIU since September 3, 2008.

March 2013 and June 2016 Requests for Employment Information in Connection with Claim for Disability from the Veteran's former employer state that he worked as a journeyman lineman for the utilities and last worked in May 2008. A June 2008 letter from the Veteran's private physician states that the Veteran's job required twisting and motion and he was unable to continue working. At his September 2014 Board hearing, the Veteran testified that he had worked for 30 years in the same career but his doctor required that he stop working due to the physical toll it was taking on him. A March 2015 VA medical opinion states that the Veteran would have difficulty doing a job which required lifting, looking overhead, working overhead, climbing, pushing, or pulling. The examiner noted that the Veteran could do computer work but would need frequent breaks. The examiner concluded that "[h]is neck would limit his ability to work." As noted above, the Veteran has repeatedly reported that working at a computer causes pain flare-ups in his neck and arm and he is unable to work at a computer for an extended period of time.

Given the Veteran's inability to perform physical labor and computer-based sedentary work as a result of his cervical spine DDD and his left upper extremity radiculopathy, combined with the limitations caused by his service-connected PTSD, the Board finds that the Veteran has unable to secure or follow a substantially gainful occupation since September 3, 2008.


 ORDER

An initial rating of 20 percent for DDD of the cervical spine since September 3, 2008, is granted.

A rating of 40 percent for left (minor) upper extremity radiculopathy since September 3, 2008, is granted.

Effective September 3, 2008, a total rating based on individual unemployability is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


